In an action to reform a lease and for other relief, the plaintiff appeals from an order and judgment of the Supreme Court, Nassau County, respectively entered December 2, 1964 and January 8, 1965 which: (a) denied his motion for summary judgment; and (b) on defendant’s cross motion for such relief, dismissed the complaint and adjudged that the defendant had validly exercised his option under said lease so as to extend the term thereof. Order modified as follows: (1) by striking out its second, third and fourth decretal paragraphs which granted defendant’s cross motion for summary judgment, dismissed the complaint and adjudged that the defendant validly exercised his option under the lease; and (2) by substituting therefor a new decretal paragraph denying the defendant’s cross motion for summary judgment. As so modified, the order is affirmed, with $10 costs and disbursements to plaintiff; and the judgment is vacated. In our opinion, issues of fact exist which must be tried. Beldoek, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.